DETAILED ACTION
The present Office action is in response to Applicant’s amendment/request for reconsideration submitted on October 27, 2020, hereinafter “Reply”, after non-final rejection of July 27, 2020, hereinafter “Non-Final Rejection”.  Claims 1, 3, 11-13, 16, 18, and 20 have been amended.  No claims have been added or cancelled.  Claims 1-20 remain pending in the application.


Response to Amendments and Arguments
The Reply has been fully considered, with the Examiner’s response set forth below.
In view of amendments to claims, objections of claims 1 and 11 have been withdrawn.
Applicant’s arguments with respect to independent claims 1 and 11, and dependent claims thereof have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Another iteration of claim analysis has been made due to the amendments to the claims in the Reply. Refer to the corresponding sections of the claim analysis below for details. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0287535 A1), hereinafter “Lee”, in view of Song et al. (US 2016/0372176 A1), hereinafter “Song”, and Jung (US 2015/0333759 A1), hereinafter “Jung”.

	Regarding claim 1, Lee teaches:
A memory system comprising: 
a memory device (FIG. 1; “[0040] Referring to FIG. 1, a system 10 includes a first device DEVH 20, a second device DEVS 40 and a transmission line TL connecting the first device 20 and the second device 40. For example the first device 20 may be a memory controller and the second device 40 may be a memory device (e.g., a semiconductor memory chip or package that includes a memory cell array)”); and
a memory controller (FIG. 1; “[0040] Referring to FIG. 1, a system 10 includes a first device DEVH 20, a second device DEVS 40 and a transmission line TL connecting the first device 20 and the second device 40. For example the first device 20 may be a memory controller and the second device 40 may be a memory device (e.g., a semiconductor memory chip or package that includes a memory cell array)”) including:
a code signal generator configured to generate first code signals (FIG. 3; “[0049] … the self-training circuit 61 may output a training control code SCD [first code signals] as the control code CCD in a training mode such that the training control code SCD is changed sequentially to search for an optimum code OCD corresponding to an optimal voltage level of the reference voltage VREF and output the optimum code OCD as the control code CCD in a normal mode. To provide the control code CCD, the self-61 may include a search logic SRL [code signal generator], a register REG, a calculator CAL and a selector MUX”); 
a comparison voltage selector configured to select as a comparison voltage reference voltage candidates in an order of a voltage level in response to the first code signals from the code signal generator (FIG. 3; “[0060] … The buffer signal SB from the reception buffer BF may have the logic low level when the voltage level VIH or VIL of the input signal SI [comparison voltage] is lower than the reference voltage VREF and have the logic high level when the voltage level VIH or VIL of the input signal SI is higher than the reference voltage VREF”);
a delay component configured to generate second code signals by delaying the first code signals from the code signal generator (FIG. 3; “[0049] As described above, the self-training circuit 61 may output a training control code SCD [first code signals] as the control code CCD in a training mode such that the training control code SCD is changed sequentially to search for an optimum code OCD corresponding to an optimal voltage level of the reference voltage VREF and output the optimum code OCD as the control code CCD [second code signals] in a normal mode. To provide the control code CCD, the self-training circuit 61 may include a search logic SRL, a register REG, a calculator CAL and a selector MUX”; “[0050] The search logic SRL may generate the training control code SCD [first code signals] that is changed (e.g., sequentially in some implementations) in the training mode and search for a code value of the training control code SCD”; “[0051] The register REG may store the code value from the search logic SRL. The calculator CAL may calculate the optimum code OCD based on the stored value in the register REG. For example, in some embodiments, the delay component comprises the register REG and the calculator CAL);
a reference voltage candidate selector configured to select as a reference voltage candidate the reference voltage candidates in the order of a voltage level in response to the second code signals (FIGs. 3-4; “[0048] … The reference voltage generator RVG [reference voltage candidate selector] may generate the reference voltage VREF [reference voltage candidate] in response to a control code CCD [second code signals]”; “[0057] … the reference voltage generator RVG may include a plurality of division resistors R and a plurality of switches SW1˜SWk. The division resistors R may be connected in series between a first division node N1 and a k-th division node Nk. A first voltage VR1 may be applied to the first division node N1 and a second voltage VR2 lower than the first voltage VR1 may be applied to the k-th node Nk. For example, the first voltage VR1 may be a power supply voltage and the second voltage VR2 may be a ground voltage. The switches SW1˜SWk may be connected in parallel between the division nodes N1˜Nk [reference voltage candidates] and an output node NO. The switches SW1˜SWk may control electrical connections between the division nodes N1˜Nk and the output node NO in response to code bits C[1]˜C[k] of the control code CCD [second code signals], respectively”; note that the voltages at the division nodes N1˜Nk [reference voltage candidates] are in an order from the second voltage VR2 to the first voltage VR1); and 
a detector configured to generate a flag signal by comparing the comparison voltage and the reference voltage candidate alternately provided from the comparison voltage selector and the reference voltage candidate selector (FIG. 3; “[0060] … The buffer signal SB [flag signal] from the reception buffer BF [detector] may have the logic low level when the voltage level VIH or VIL of the input signal SI [comparison voltage] is lower than the reference voltage VREF [reference voltage candidate] and have the logic high level when the voltage level VIH or VIL of the input signal SI is higher than the reference voltage VREF. … Because of the minimum gap dV of the reference voltage VREF that the reference voltage generator RVG [reference voltage candidate selector] may generate, it may be impossible to provide the code value corresponding to the reference voltage VREF exactly equal to the voltage level VIH or VIL of the input signal SI”; note that the input signal SI [comparison voltage] and the reference voltage VREF [reference voltage candidate] are input to alternate ports of the reception buffer BF [detector] as shown in FIG. 3),
wherein each one of the first code signals from the code signal generator is provided to both the comparison voltage selector and the delay component.

	Lee teaches a comparison voltage.  Nevertheless, Lee does not explicitly teach a comparison voltage selector configured to select as a comparison voltage reference voltage candidates in an order of a voltage level in response to the first code signals from the code signal generator; the comparison voltage from the comparison voltage selector; and wherein each one of the first code signals from the code signal generator is provided to both the comparison voltage selector and the delay component.

However, Song teaches:
a comparison voltage selector configured to select as a comparison voltage reference voltage candidates in an order of a voltage level in response to the first code signals (FIG. 7; “[0093] The reference voltage generation section 147 [comparison voltage selector] outputs a reference voltage VREFDD [comparison voltage] to the voltage comparison section 149 in correspondence to the power supply voltage VDD and the voltage trimming signal VTRIM [first code signals]. The reference voltage generation section 147 may trim the level of the reference voltage VREFDD within a specified range [order] by the voltage trimming signal VTRIM[n:1] [first code signals]”; note that the voltages within a specified range [order] are the reference voltage candidates); and
the comparison voltage from the comparison voltage selector (FIG. 7; “[0093] The reference voltage generation section 147 [comparison voltage selector] outputs a reference voltage VREFDD [comparison voltage] to the voltage comparison section 149 in correspondence to the power supply voltage VDD and the voltage trimming signal VTRIM”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Song to provide a semiconductor device having a self-training circuit for determining an operational reference voltage of Lee, with the semiconductor device having a driving signal generation block that includes the post overdriving control unit with a reference 

	The combination of Lee does not explicitly teach the first code signals from the code signal generator; and wherein each one of the first code signals from the code signal generator is provided to both the comparison voltage selector and the delay component.

However, Jung teaches:
the first code signals from the code signal generator (FIG. 1; “[0030] … The code control section 113 [code signal generator] controls the value of the first control code CODE1 [first code signals]”); and 
wherein each one of the first code signals from the code signal generator is provided to both the comparison voltage selector and the delay component (FIG. 1; “[0029] … The delay value of the delay section 111 [delay component] is determined in response to the first control code CODE1 [first code signals]”, “[0032] The voltage generation block 120 [comparison voltage selector] receives the first control code CODE1 [first code signals], and generates an internal voltage VINT which has a voltage level corresponding to the first control code CODE1”).



Regarding claim 11, the claimed method comprises substantially the same steps or elements as those in claim 1.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 1 above.

	Regarding claim 2, the combination of Lee teaches the memory system of claim 1.

Lee further teaches:
a voltage divider configured to generate the reference voltage candidates through a voltage division operation (FIG. 4; “[0057] … the reference voltage generator RVG may include a plurality of division resistors R [voltage divider] and a plurality of switches SW1˜SWk. The division resistors R may be connected in series 1 and a k-th division node Nk. A first voltage VR1 may be applied to the first division node N1 and a second voltage VR2 lower than the first voltage VR1 may be applied to the k-th node Nk. For example, the first voltage VR1 may be a power supply voltage and the second voltage VR2 may be a ground voltage. The switches SW1˜SWk may be connected in parallel between the division nodes N1˜Nk [reference voltage candidates] and an output node NO. The switches SW1˜SWk may control electrical connections between the division nodes N1˜Nk and the output node NO in response to code bits C[1]˜C[k] of the control code CCD, respectively”).

Regarding claim 12, the claimed method comprises substantially the same steps or elements as those in claim 2.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 2 above.

	Regarding claim 3, the combination of Lee teaches the memory system of claim 1.

Lee further teaches:
wherein the reference voltage candidates are selected in an ascending order of a voltage level (FIGs. 4-5; “[0057] … The code bits C[1]˜C[k] may be activated sequentially one by one in the direction from the k-th code bit [Ck] to the first code bit C[1] so that the reference voltage VREF increasing stepwise [ascending order] may be provided as illustrated in FIG. 5”).

Regarding claim 13, the claimed method comprises substantially the same steps or elements as those in claim 3.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 3 above.


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0287535 A1), hereinafter “Lee”, in view of Song et al. (US 2016/0372176 A1), hereinafter “Song”, and Jung (US 2015/0333759 A1), hereinafter “Jung”, as applied to claims 1 and 11 respectively above, and further in view of Chyan et al. (US 2019/0147920 A1), hereinafter “Chyan”.

Regarding claim 4, the combination of Lee teaches the memory system of claim 1.

	The combination of Lee does not teach wherein the comparison voltage selector and the reference voltage candidate selector alternately select a same reference voltage candidate among the reference voltage candidates.

However, Chyan teaches:
wherein the comparison voltage selector and the reference voltage candidate selector alternately select a same reference voltage candidate among the reference voltage candidates (FIG. 3; “[0038] … another detection result of the at equal to the second reference voltage (such as 1.6121 or 1.63) selected as the falling reference voltage VFR, and the memory controller 110 can determine that the voltage-drop event has not occurred in this situation”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Chyan to provide a semiconductor device having a self-training circuit for determining an operational reference voltage of Lee, with a memory device and a controller having the reference voltage generating circuit that generates a plurality of candidate reference voltages of Chyan.  Doing so with the generation of the plurality of candidate reference voltages of Chyan would provide a method for controlling the operations of a memory device and an associated memory device and a controller thereof to achieve the optimal performance of the memory device without side effects or in a way that is less likely to cause the side effects.  (Chyan, ¶ 7)

Regarding claim 14, the claimed method comprises substantially the same steps or elements as those in claim 4.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 4 above.


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0287535 A1), hereinafter “Lee”, in view of Song et al. (US 2016/0372176 A1), hereinafter “Song”, and Jung (US 2015/0333759 A1), hereinafter “Jung”, as applied to claims 1 and 11 respectively above, and further in view of Jeong (US 2016/0071616 A1), hereinafter “Jeong”.

Regarding claim 5, the combination of Lee teaches the memory system of claim 1.

	The combination of Lee does not teach wherein the detector activates the flag signal when the comparison voltage and the reference voltage candidate, which are alternately provided, are identical to each other.

However, Jeong teaches:
wherein the detector activates the flag signal when the comparison voltage and the reference voltage candidate, which are alternately provided, are identical to each other (FIG. 6; “[0064] The impedance calibration unit may be configured to calibrate impedance calibration information, that is, the first impedance calibration code CNTP and the second impedance calibration code CNTN, such that an output voltage PCOM or NCOM [comparison voltage] of a driver group selected from the first replica driver group 610, 620, and 630 and the second replica driver group 710, 720, and 730 is substantially equal to a reference voltage VREF [reference voltage candidate]”; “[0065] The impedance calibration unit may include multiplexing sections 810, 820, 830, 840, 850, and 860, a reference voltage generation section 870, comparison sections 880 and 890 [detector], and counting sections 900 and 910”; 880 may be configured to compare the reference voltage VREF with the first voltage PCOM and to generate a first comparison signal CMPP”; note the output [flag signal] of the comparison sections 880 and 890 [detector] is activated when the output voltage PCOM or NCOM [comparison voltage] is substantially equal to a reference voltage VREF [reference voltage candidate]).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Jeong to provide a semiconductor device having a self-training circuit for determining an operational reference voltage of Lee, with a semiconductor memory having an impedance calibration circuit of Jeong.  Doing so with the impedance calibration circuit of Jeong would provide an impedance calibration circuit capable of perhaps substantially preventing impedance mismatch.  (Jeong, ¶ 19)

Regarding claim 15, the claimed method comprises substantially the same steps or elements as those in claim 5.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 5 above.


Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0287535 A1), hereinafter “Lee”, in view of Song et al. (US 2016/0372176 A1), hereinafter “Song”, and Jung (US 2015/0333759 A1), hereinafter “Jung”, as applied to claims 1 and 11 respectively above, and further in view of Mozak et al. (US 2015/0066819 A1), hereinafter “Mozak”.

Regarding claim 6, the combination of Lee teaches the memory system of claim 1.

	The combination of Lee does not teach further comprising a command generator configured to sequentially provide a training data read command to the memory device in response to the flag signal.

However, Mozak teaches:
further comprising a command generator configured to sequentially provide a training data read command to the memory device in response to the flag signal (FIG. 4; “[0047] … Controller device 410 [command generator] is the transmitting device, and memory device 420 is the receiving device for purposes of exchange of a training signal or signals [flag signal] to test the I/O interface between the two devices. As illustrated, memory device 420 can also communicate back to controller 410, although such communication would not include sending an I/O interface training signal to test the I/O interface. Memory device 420 can communicate data back to controller, such as sending a counter value for determination of how to adjust I/O performance parameters, or sending data in response to a read command by the controller (which could include a read of the training signal [flag signal] stored in a training register)”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Mozak to provide a semiconductor device having a self-training circuit for determining an operational reference voltage of Lee, with a controller device and memory device for purposes of exchange of a training signal or signals to test the I/O interface between the two devices of Mozak.  Doing so with the controller device and the memory device of Mozak would determine when to place the memory device in the training state or training mode to reduce performance effects of the training.  (Mozak, ¶ 20)

Regarding claim 16, the claimed method comprises substantially the same steps or elements as those in claim 6.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 6 above.

Regarding claim 7, the combination of Lee teaches the memory system of claim 6.

Mozak further teaches:
wherein the memory device sequentially reads training data in response to the training data read command (FIG. 4; “[0052] Controller device 410 can check errors by the controller issuing read commands to read back the training data sent. … For the controller device to check for errors, memory device 420 can be configured to .

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Mozak to provide a semiconductor device having a self-training circuit for determining an operational reference voltage of Lee, with a controller device and memory device for purposes of exchange of a training signal or signals to test the I/O interface between the two devices of Mozak.  Doing so with the controller device and the memory device of Mozak would determine when to place the memory device in the training state or training mode to reduce performance effects of the training.  (Mozak, ¶ 20)

Regarding claim 17, the claimed method comprises substantially the same steps or elements as those in claim 7.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 7 above.


Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0287535 A1), hereinafter “Lee”, in view of Song et al. (US 2016/0372176 A1), hereinafter “Song”, Jung (US 2015/0333759 A1), hereinafter “Jung”, and Mozak et al. (US 2015/0066819 A1), hereinafter “Mozak”, as applied to claims 7 and 17 respectively above, and further in view of Eom et al. (US 2019/0164594 A1), hereinafter “Eom”.

Regarding claim 8, the combination of Lee teaches the memory system of claim 7.

The combination of Lee does not teach the memory controller further comprises a comparison data generator configured to sequentially generate comparison data by comparing voltage levels of the sequentially read training data and the sequentially selected reference voltage candidate.

However, Eom teaches:
the memory controller further comprises a comparison data generator configured to sequentially generate comparison data by comparing voltage levels of the sequentially read training data and the sequentially selected reference voltage candidate (FIG. 1; “[0032] … the memory device 100 may include a data line driving unit 110 (hereinafter referred to as a “DQ driving unit”) that is configured to control the plurality of data lines DQ1 to DQn, individually. The DQ driving unit 110 may generate a reference voltage and/or a set of reference voltages (hereinafter referred to as a “reference voltage set”) for reading data provided through each of the plurality of data lines DQ1 to DQn. For example, the DQ driving unit 110 may determine whether a data signal provided through a first data line DQ1 is, at a particular sampling point, a “data 1” or “data 0” (bit value of 1 or bit value of 0), based on a comparison of the data signal voltage with the reference voltage at the sampling point. The data signal may change or maintain the previous bit value to provide binary information with every cycle of a clock, and the data signal may be sampled a short time after a rising and/or falling edge of the clock to determine a current bit value. When the data signal voltage is higher than the reference voltage, a “1” may be detected; and when the data signal voltage is below the reference voltage, a “0” may be detected”; “[0037] … The DQ driving unit 110 may generate an internal code, based on the above-described code and may generate a reference voltage or a reference voltage set, based on the generated internal code. Codes associated with reference voltages of the plurality of data lines DQ1 to DQn may be determined in the training process for the memory device 100.”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Eom to provide a semiconductor device having a self-training circuit for determining an operational reference voltage of Lee, with a semiconductor memory that includes a first data line driver circuit that generates a reference voltage having levels based on a decision feedback equalization (DFE) technique to reduce bit errors otherwise caused by inter symbol interference of Eom.  Doing so with the semiconductor memory of Eom would reduce data errors in a semiconductor memory accessed through a serial data interface.  (Eom, ¶ 20)



Regarding claim 9, the combination of Lee teaches the memory system of claim 8.

Eom further teaches:
wherein the comparison data generator outputs the comparison data having a logic high level when a voltage level of the training data is greater than a voltage level of the reference voltage candidate, and having a logic low level when the voltage level of the training data is less than the voltage level of the reference voltage candidate (FIG. 1; “[0032] … the memory device 100 may include a data line driving unit 110 (hereinafter referred to as a “DQ driving unit”) that is configured to control the plurality of data lines DQ1 to DQn, individually. The DQ driving unit 110 may generate a reference voltage and/or a set of reference voltages (hereinafter referred to as a “reference voltage set”) for reading data provided through each of the plurality of data lines DQ1 to DQn. For example, the DQ driving unit 110 may determine whether a data signal provided through a first data line DQ1 is, at a particular sampling point, a “data 1” or “data 0” (bit value of 1 or bit value of 0), based on a comparison of the data signal voltage with the reference voltage at the sampling point. The data signal may change or maintain the previous bit value to provide binary information with every cycle of a clock, and the data signal may be data signal voltage is higher than the reference voltage, a “1” may be detected; and when the data signal voltage is below the reference voltage, a “0” may be detected”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Eom to provide a semiconductor device having a self-training circuit for determining an operational reference voltage of Lee, with a semiconductor memory that includes a first data line driver circuit that generates a reference voltage having levels based on a decision feedback equalization (DFE) technique to reduce bit errors otherwise caused by inter symbol interference of Eom.  Doing so with the semiconductor memory of Eom would reduce data errors in a semiconductor memory accessed through a serial data interface.  (Eom, ¶ 20)

Regarding claim 19, the claimed method comprises substantially the same steps or elements as those in claim 9.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 9 above.


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0287535 A1), hereinafter “Lee”, in view of Song et al. (US 2016/0372176 A1), hereinafter “Song”, Jung (US 2015/0333759 A1), hereinafter “Jung”, Mozak et al. (US 2015/0066819 A1), hereinafter “Mozak”, and Eom et al. (US 2019/0164594 A1), hereinafter “Eom”, as applied to claims 8 and 18 respectively above, and further in view of Kim (US 2015/0364210 A1), hereinafter “Kim”.

Regarding claim 10, the combination of Lee teaches the memory system of claim 8.

The combination of Lee does not teach further comprising a reference voltage detector configured to detect, when the sequentially generated comparison data and original data are identical to each other, the sequentially selected reference voltage candidate as a reference voltage.

However, Kim teaches:
further comprising a reference voltage detector configured to detect, when the sequentially generated comparison data and original data are identical to each other, the sequentially selected reference voltage candidate as a reference voltage (FIG. 2; “[0057] [0057] The determination block 220 reads the data EXPDATA having the predetermined value stored in the verification fuses 202 based on a level of a read reference voltage VREFSA during a boot-up preparation section and determines whether or not a value of a read data RDDATA[PRE] is the same as the data EXPDATA having the predetermined value. For example, when the level of the read reference voltage VREFSA is relatively low or high, a comparison signal COMP_PF outputted read data RDDATA[PRE] may not be the same as the predetermined value of the data EXPDATA. On the contrary, when the read reference voltage VREFSA has a proper level, the comparison signal COMP_PF outputted from the determination block 220 may be activated since the value of the read data RDDATA[PRE] may be the same as the predetermined value of the data EXPDATA.”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Kim to provide a semiconductor device having a self-training circuit for determining an operational reference voltage of Lee, with a semiconductor device that includes a level control block suitable for adjusting a level of the read reference voltage based on a determined result during the boot-up preparation section of Kim.  Doing so with the semiconductor device of Kim would support an effective boot-up operation and stably read a fuse data.  (Kim, ¶ 9)

Regarding claim 20, the claimed method comprises substantially the same steps or elements as those in claim 10.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 10 above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/T.B.V./Patent Examiner, Art Unit 2136

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136